DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/3/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 22-26 and 28-34 are rejected under 35 U.S.C. 103 as obvious over USPAP 2002/0023710 to Tange in view of USPN 5,470,639 to Gessner and further in view of (when necessary) USPAP 2005/0133174 to Gorley, USPAP 2006/0121099 to Solarek, and/or USPAP 2010/0222755 to Westwood.


Claims 22 and 32, Tange discloses a composite sheet comprising two nonwoven fabric layers joined together wherein one nonwoven fabric layer is elastic and consists of elastic staple fibers (see entire document including Figure 1, [0001] and [0019]). Tange discloses that the composite sheet is suitable for use as a liquid permeable (topsheet) and/or an impermeable (backsheet) facing material of a diaper [0017].
Tange does not specifically mention the diaper having a topsheet/cellulosic core/backsheet construction but Gessner discloses that it is known in the diaper art to construct diapers with an topsheet/cellulosic core/backsheet construction (see entire document including column 1, lines 6-19 and column 5, line 28 through column 10, line 17). The topsheet and backsheet of Gessner are both extensible (like Tange) and Gessner discloses that a cellulosic fiber core provides the diaper with absorbency (column 8, lines 30-44). Therefore, it would have been obvious to one having ordinary skill in the art to construct the diaper of Tange with a composite topsheet/cellulosic fiber core/composite backsheet construction motivated by a desire to produce an absorbent diaper. 
Tange does not specifically mention constructing the elastic staple fibers of the elastic nonwoven fabric layers from a blend but Gessner discloses that it is known in the diaper art to construct a nonwoven fabric diaper topsheet and backsheet from a blend of a polymer and an elastomeric polyolefin, wherein the polymer and the elastomeric polyolefin are different (see entire document including column 1, lines 6-19 and column 5, line 28 through column 10, line 17). Gessner discloses that those skilled in the art will recognize that elastomer properties can be adjusted by polymer chemistry and/or blending elastomers with non-elastomeric polymers (column 6, lines 3-30). Therefore, it would have been obvious to one having ordinary skill in the art to construct the elastic staple fibers of Tange with the claimed blend motivated by a desire to produce a diaper with the desired elastomer properties for the intended application. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics (In re Leshin, 125 USPQ 416).
Claim 10, the blended fibers may comprise from about 10 wt. % to about 75 wt. % of the elastomeric polyolefin (column 6, lines 3-57 of Gessner). 
Claim 11, the elastomeric polyolefin may comprise copolymers of propylene and ethylene (column 5, line 28 through column 6, line 30 and Table 1 of Gessner). 
Claim 12, Tange does not appear to mention the second nonwoven outer layer comprising spunbond filaments but Gessner discloses that it is known in the art to construct a diaper nonwoven fabric facing material with spunbond filaments and that spunbond filaments have numerous advantages such as improved aesthetics and strength (column 1, lines 6-11, column 4, lines 1-17 and column 7, line 49 through column 9, line 30). Therefore, it would have been obvious to one having ordinary skill in the art to construct the diaper of Tange with a nonwoven fabric comprising spunbond filaments, motivated by a desire to produce a diaper with numerous advantages such as improved aesthetics and strength.
Claim 13, Gessner discloses that the blend comprises (i) a polymer and (ii) an elastomeric polyolefin; wherein the polymer comprises at least one of a polyolefin, a polyester, a polyamide, or combinations thereof (column 6, lines 3-30). 
Claim 14, Tange does not appear to specifically mention the nonwoven fabric comprising a liquid additive but Gorley and Solarek each disclose that it is known in the art to include a liquid additive to provide improved product function (see entire documents including [0005], [0006], [0012], [0013], and [0035] of Solarek and [0024], [0043], and [0044] of Gorley). Therefore, it would have been obvious to one having ordinary skill in the art to include a liquid additive to improve product function.
Claims 23, 24 and 29, Tange does not appear to specifically mention the polymer comprising a biopolymer but Gessner discloses that it is known in the art to vary polymer chemistry to provide desired properties (column 6, lines 3-30) and Gorley discloses that it is known in the wipe art to construct a nonwoven fabric with a polymer blend comprising a biopolymer such as a polyhydroxyalkanoate (see entire document including [0002], [0011], [0032], [0034], and [0128]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven layers of Tange from any suitable polymer blend, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Further, Westwood discloses that it is known in the wipe art to construct a nonwoven fabric elastomeric blend comprising PLA (see entire document including [0061] and [0102]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastomeric blend from any suitable elastomeric blend material, such as a blend comprising PLA, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 25 and 26, Tange does not appear to specifically mention the wipe being a wet-wipe comprising a liquid cleaning antimicrobial composition but Gorley discloses that it is known in the wipe art to construct a wipe as either a dry wipe or a wet wipe, based on the desired use, wherein the wet wipe may comprise a liquid cleaning antimicrobial composition ([0011], [0024], [0043] and [0044]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wipe in any suitable form, such a wet-wipe including a liquid antimicrobial composition, because some wipe applications desire a wipe with antimicrobial wiping properties. 
Clam 28, Tange does not appear to mention the wipe being disposed in a container but Gorley discloses that it is conventional to package a wet-wipe in a container [0024]. Therefore, it would have been obvious to one having ordinary skill in the art to dispose the wipe of Tange in a container motivated by a desire to package the product for sale. 
Claims 30 and 31, Tange does not appear to mention a nonwoven layer comprising bicomponent fibers but Westwood discloses that it is known in the wipe art to construct nonwoven fabrics with bicomponent fibers to exploit capabilities not existing in either polymer alone ([0060] and [0085]-[0086]). Westwood discloses sheath/core bicomponent fibers wherein either component may be PLA ([0085] and [0086]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a nonwoven fabric of Tange from any suitable fibrous material, such as the claimed bicomponent fibers, to exploit capabilities not existing in either polymer alone and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Claim 33, Tange does not mention the diaper layers being consolidated mechanically but Gessner teaches that it is known in the diaper art to combine layers (topsheet/absorbent core/backsheet) by any way known in the art such as gluing or welding (column 8, lines 30-55). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the layers by any suitable method, such as claimed, motivate by a desire to combine the layers and because is within the general skill of a worker in the art to select a known combining method on the basis of suitability and desired characteristics. 
Claim 34, considering that the applied prior art teaches a substantially identical product in terms of structure and materials, the claimed property appears to be inherent. Plus, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). Therefore, it would have been obvious to one having ordinary skill in the art to construct the diaper with any desired elongation, such as claimed, based on the intended application and the desired elongation for said application. 

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
The applicant asserts that modifying the invention of Tange, to include the cellulosic core of Gessner, would render the invention of Tange unsatisfactory for its intended purpose. The examiner respectfully disagrees. Tange explicitly states that the composite sheet may be used as a liquid permeable (topsheet) or impermeable (backsheet) facing material of a diaper [0017]. As known to one skilled in the art of diapers (or any parent), a diaper needs an absorbent core to absorb the fluids expelled by a baby. Therefore, not only would the addition of an absorbent core not render the invention of Tange unsatisfactory but rather the lack of an absorbent core would render the invention of Tange incapable of use as a diaper. Further, the topsheet and backsheet of Gessner are both extensible, just like the topsheet and backsheet disclosed by Tange, and Gessner discloses that a cellulosic core is a suitable core material for such an extensible topsheet and backsheet diaper construction (column 8, line 13 through column 9, line 29). 
	The applicant also asserts that there is no motivation to construct the nonwoven elastic staple fibers of Tange from the claimed blend of polymers. The examiner respectfully disagrees. Gessner discloses that a such a blend can be adjusted by one skilled in the art to provide elastic properties ranging from fully elastic to low stretch (column 6, lines 3-29). Therefore, it would have been obvious to one having ordinary skill in the art to construct the elastic staple fibers of Tange with the claimed blend motivated by a desire to produce a diaper with the desired elastomer properties for the intended application. 
The applicant also asserts that Gessner teaches away from including staple fibers but Gessner is not relied upon to teach staple fibers. The rejection does not suggest any modification of Tange to include staple fibers because Tange already teaches an elastic nonwoven layer of staple fibers. Applicant’s argument is not commensurate in scope with the rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789